Citation Nr: 0322394	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-19 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for traumatic 
amputation of two fingers with injury to the other fingers of 
the right hand, claimed as secondary to the veteran's 
service-connected generalized anxiety disorder.

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to the veteran's service-connected 
generalized anxiety disorder.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Board first considered this appeal in May 2001, 
but remanded all issues to the RO for consideration of the 
claims under the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)], to 
include the re-adjudication of the claims on the merits and 
performance of any needed development under VA's enhanced 
duty to assist in the development of claims.  The RO 
performed all requested development, but continued to deny 
the claims on appeal.  As such, this matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran injured the fingers of his right hand in two 
separate accidents unrelated to his military service and/or a 
service-connected disability.

3.  The veteran developed hypertension and atherosclerotic 
heart disease many years after his discharge from service as 
a result of the aging process and unrelated to his military 
service and/or a service-connected disability.

4.  The veteran does not require care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.

5.  The veteran is not permanently bedridden or in need of 
regular aid and attendance.


CONCLUSIONS OF LAW

1.  Traumatic amputation of two fingers with injury to the 
other two fingers of the right hand was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A heart condition, including hypertension, was not 
incurred in service or within an applicable presumptive 
period, aggravated by service, or proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

3.  Criteria for special monthly compensation based on the 
need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the VCAA, which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in June 
2001.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  


The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from June 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in June 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a number 
of physical examinations, and in seeking medical opinions 
regarding the etiology and severity of his disabilities.  It 
appears that all known and available medical records relevant 
to the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claims.  The veteran and his daughter 
testified before an RO hearing officer and the veteran has 
actively participated in the development of his claims on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additionally, service connection for a cardiovascular 
disorder, including hypertension which is deemed to be a 
chronic disease under 38 C.F.R. Section 3.309(a), may be 
granted on a presumptive basis.  Specifically, service 
connection for a chronic disease may be granted under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
in April 1943, the evidence must show that his chronic 
disease manifest to a degree of ten percent by April 1944, 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Special monthly compensation may be awarded when there is a 
showing that a veteran is in need of regular aid and 
attendance.  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351.  Basic 
criteria for determining whether an individual requires 
regular aid and attendance are:  inability to dress or 
undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.

The veteran is service-connected for a generalized anxiety 
disorder and avers that he injured the fingers on his right 
hand due to accidents that would not have occurred had he not 
been having difficulty concentrating as a result of his 
generalized anxiety disorder.  The veteran also contends that 
he developed a heart condition, including hypertension, as a 
result of his service-connected generalized anxiety disorder.  
Additionally, the veteran asserts that he is entitled to 
special 


monthly compensation for regular aid and attendance because 
he is unable on his own to protect himself from the hazards 
of his environment as evidenced by his injuring fingers and 
cutting off fingers.

The evidence of record shows that the veteran injured his 
right fourth and fifth fingers in the 1970's when he stuck 
his hand under a lawnmower to remove a stick while the mower 
was in use.  Shortly thereafter, the veteran amputated his 
right index and middle fingers while using a saw in his wood-
working shop.  At the time of both accidents, the veteran was 
service-connected at a noncompensable level for a 
psychoneurosis with no appreciable social or industrial 
incapacity.

In July 1988, the veteran's service-connected psychiatric 
disorder was recharacterized as a generalized anxiety 
disorder and a 10 percent disability evaluation was assigned 
thereto.  The disability evaluation was increased to 30 
percent in an October 1991 rating decision.

Treatment records show that the veteran experienced a 
cerebrovascular accident in 1993, and had a coronary artery 
bypass graft x 4 in 1994.  He is treated for hypertension, 
atherosclerotic heart disease, and chronic obstructive 
pulmonary disease.  The first indication of high blood 
pressure was in the 1990's.

In March 2000, the veteran and his daughter, a registered 
nurse, appeared before an RO hearing officer in conjunction 
with a request for an increased rating for the veteran's 
service-connected generalized anxiety disorder.  The 
veteran's daughter testified as to the veteran's increased 
loss of concentration which she believed was a result of his 
service-connected psychiatric disorder.  Following that 
hearing, the veteran submitted claims for entitlement to 
secondary service connection for right finger injuries and a 
heart condition as well as for entitlement to special monthly 
compensation due to his alleged inability to protect himself 
from the hazards of his environment.


Treatment records dated from July 2000 to October 2002 show 
that the veteran no longer takes medication for his mental 
health and relates that his mental health is stable.  He has 
been prescribed medications for anxiety over the years, but 
relates not needing to take his "nerve pills."

In September 2001, the veteran underwent a VA orthopedic 
examination and was found to have traumatic amputation of the 
right index and middle fingers and traumatic injury with the 
loss of function of the right fourth and fifth fingers.  The 
examiner reviewed the veteran's claims folder and opined that 
there was no evidence to support the contention that the 
injuries resulted from the veteran's generalized anxiety 
disorder, that it was less likely than not that the right 
hand disability was a result of generalized anxiety disorder.

Also in September 2001, the veteran underwent a VA cardiology 
examination and was found to have hypertension, 
atherosclerotic heart disease status-post coronary artery 
bypass graft, and chronic obstructive pulmonary disease.  The 
examiner noted that the veteran did not show any signs of 
high blood pressure until the 1990's and opined that it was 
unlikely that the diagnosed hypertension was due to 
generalized anxiety disorder, but was more likely a result of 
the aging process and elevated cholesterol.

The veteran underwent a VA psychiatric examination in 
September 2001, and the examiner performed an extensive 
review of the claims folder.  The veteran related only 
leaving his house for church and occasionally needing 
assistance buttoning buttons and zipping his zippers when 
getting dressed.  He stated that he was generally able to 
care for himself, that he fed himself and used the restroom 
on his own, and that he was able to baby-sit his 
grandchildren on his own for brief periods of time when his 
wife needed to leave the house.  The veteran described being 
overwhelmed occasionally when he was under stress and 
described an incident in which he could not determine what to 
do when his home was flooding.  Upon examination, the 
veteran's mood was within normal limits and there was no 
apparent thought disorder; he was oriented and his insight 
and judgment were deemed to be good.  The examiner rendered 
an Axis I diagnosis of generalized anxiety disorder and 
assigned a Global Assessment of Functioning score of 55.  The 
examiner opined that the veteran's claims of secondary 
service connection were unsupportable, finding that it might 
be expected under intense stress to lose focus because of a 
generalized anxiety disorder, but that the veteran could not 
identify any stressors that may have been present at the 
times of his injuries.  The examiner pointed out that the 
veteran had a lot of experience with saws in his wood-working 
shop as well as experience repairing lawnmowers and, as such, 
would not consider the use of either piece of equipment to 
present an intensely stressful situation.  The examiner 
additionally opined that the veteran functioned quite well 
and only depended upon others to provide food and encourage 
him to keep clean, noting that the veteran was able to 
perform all activities by himself with the only problem being 
that during times of intense stress he might lose his 
concentration and become a danger to himself.  The examiner 
referred to the flooding of the veteran's home as an event 
which might cause intense stress.

In January 2002, the veteran underwent a second VA cardiology 
examination.  The examiner performed a complete review of the 
claims folder, interviewed and examined the veteran, and 
opined that the veteran's hypertension was a separate and 
distinct condition that developed decades after his period of 
service and was unrelated to the period of service.  The 
examiner further opined that the veteran's hypertension was 
most likely a result of the aging process with no 
relationship to his service-connected psychiatric disability.

The veteran underwent VA psychiatric examination in December 
2002, and complained of not wanting to do physical activities 
and having difficulty dressing because of arthritis.  He 
stated that he had stopped driving because of occasional 
confusion, that he worried a lot, that he was occasionally 
depressed, and that he got worked up fairly easily.  The 
veteran related reading and babysitting his six year-old 
grandson occasionally.  Upon examination, he was pleasant 
with no apparent thought disorder, he had a good memory for 
his age, and his insight and judgment were deemed to be good.  
It was noted that the veteran teared up once when discussing 
financial problems associated with medical bills.  He did 
not, however, exhibit any inappropriate behavior.  The 
veteran described thoughts of suicide, but stated that he 
would not follow through with any such idea because of his 
religious beliefs.  An Axis I diagnosis of generalized 
anxiety disorder was rendered and a Global Assessment of 
Functioning score of 60 was assigned.  The veteran was found 
to be capable of handling his own funds, but there were no 
additional opinions rendered by the examiner.

I.
Service Connection for Right Hand Injuries

Given the evidence as outlined above, the Board finds that 
the veteran injured the right fourth and fifth fingers in one 
accident then shortly thereafter experienced the traumatic 
amputation of his right index and middle fingers in a second 
accident, both of which occurred many years following the 
veteran's discharge from service.  The veteran has not 
described any particular stressors which may have triggered 
intense stress such that he was unable to determine what to 
do because of a state of confusion associated with his 
diagnosed generalized anxiety disorder at the time of either 
accident.  Although the veteran's representative asserted in 
its August 2003 Appellant's Brief that the use of power tools 
was in itself a stressful experience, contending that there 
was no difference between being caught in a flood and using 
dangerous power tools, the Board disagrees.  Specifically, 
the veteran had knowledge of power tools and made a conscious 
decision to use those tools prior to injuring himself as 
opposed to being caught off-guard by the rising water of a 
flood and not having any control over the situation.  Not 
being prepared for a situation and not having control over a 
situation which is potentially deadly presents a completely 
different scenario than choosing to perform yardwork and/or a 
wood-working task at one's leisure.  And, as pointed out 
above, the veteran did not describe any particular event 
related to either injury which was stressful.  Accordingly, 
the opinion of the VA psychiatrist that there is no causal 
relationship between the veteran's service-connected 
generalized anxiety disorder and the right hand injuries is 
accepted and the claim for service connection for the 
traumatic amputation of two fingers with injury to the other 
two fingers is denied as the disability did not incur during 
a period of service, as a consequence of a period of service, 
or as a result of service-connected disability.

II.
Service Connection for a Heart Condition

Given the evidence as outlined above, the Board finds that 
the veteran developed a heart condition, including 
hypertension, over four decades after his discharge from 
service.  Although the veteran asserts that his heart 
condition is a result of his service-connected generalized 
anxiety disorder, there is no medical evidence to support 
this contention and the veteran's statements, standing on 
their own, are not sufficient to establish such a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  The medical opinions of record reflect that the 
veteran's heart condition is most probably the result of the 
aging process and totally unrelated to his period of active 
service and/or a service-connected psychiatric disorder.  In 
fact, one of the examiners of record specifically opined that 
it was unlikely that the veteran's hypertension was a result 
of generalized anxiety disorder.  Therefore, service 
connection for a heart condition, including hypertension, is 
denied as the disability did not incur during a period of 
service, within an applicable presumptive period, as a 
consequence of a period of service, or as a result of 
service-connected disability.

III.
Special Monthly Compensation for
Regular Aid and Attendance

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature; requiring prompting 
from his family members to stay clean is not sufficient 
evidence to show that he is incapable of keeping himself 
ordinarily clean and presentable.  He does not require any 
special prosthetic or orthopedic appliances, nor does he have 
loss of coordination in the upper extremities or extreme 
weakness.  Although the veteran asserts that he requires care 
or assistance to protect himself from the hazards of his 
environment, the Board must find that the veteran is capable 
of avoiding dangers and hazards in his environment 
notwithstanding the fact that over twenty years ago he cut 
two of his fingers off using a saw.  Specifically, the 
veteran has related being able to attend to his needs and 
babysit his grandchildren, and he has not experienced a 
dangerous incident under regular circumstances in decades.  
The Board acknowledges that the veteran exhibited confusion 
when his home was being flooded, an incident described as 
causing intense stress, and that a VA examiner opined that 
the veteran could become a danger to himself during periods 
of intense stress when he loses his concentration; however, 
to meet the criteria for entitlement to special monthly 
compensation due to the need for regular aid and attendance, 
there must be a showing that the veteran needs assistance 
avoiding the dangers of his daily environment.

The record evidence does not show that the veteran 
experiences dangers in his daily environment.  Specifically, 
he has not hurt himself in over twenty years and he attends 
to his own needs and those of his grandchildren on a regular 
basis.  As such, the Board must find that the criteria for 
special monthly compensation based on the need for regular 
aid and attendance have not been met and the veteran's claim 
is denied.



ORDER

Service connection for the traumatic amputation of two 
fingers with injury to the other fingers of right hand, 
including as secondary to service-connected generalized 
anxiety disorder, is denied.

Service connection for a heart condition, including as 
secondary to service-connected generalized anxiety disorder, 
is denied.

Special monthly compensation based on the need for regular 
aid and attendance is denied.


	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

